Case 8:21-cv-00439-SDM-TGW Document 30 Filed 07/02/21 Page 1 of 2 PageID 545




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

VIRAL STYLE, LLC,

      Plaintiff,
v.                                         Case No. 8:21-cv-00439-SDM-TGW

IRON MAIDEN HOLDINGS LTD.
and AM SULLIVAN LAW, LLC,

      Defendants.
                                  /

                          NOTICE OF MEDIATION

      Pursuant to the Court’s Order (Doc. 28), a mediation conference will be

held at the following time and place:

MEDIATOR:                Charles Castagna
                         Charles N. Castagna Mediation, Inc.
                         650 Cleveland Street #990
                         Clearwater, FL 33757
                         Phone: 727-754-2089

PLACE:                   Holland & Knight LLP
                         100 N. Tampa Street, Suite 4100
                         Tampa, FL 33602
                         813-227-8500

                         And via Zoom link (to be circulated by the mediator
                         prior to the mediation conference)

DATE/TIME:               Friday, August 20, 2021 – 9:30 a.m.


Dated: July 2, 2021                        HOLLAND & KNIGHT LLP

                                           /s/ Daniel L. Buchholz
                                           David J. Lisko, FBN: 92841
                                           david.lisko@hklaw.com
Case 8:21-cv-00439-SDM-TGW Document 30 Filed 07/02/21 Page 2 of 2 PageID 546




                                         Daniel L. Buchholz, FBN: 1010188
                                         daniel.buchholz@hklaw.com
                                         100 N. Tampa Street, Suite 4100
                                         Tampa FL 33602
                                         813-227-8500

                                         Attorneys for Plaintiff
                                         Viral Style, LLC




                                     2
